Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Aladdin Knowledge Systems Ltd. Petach Tikva, Israel We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of Aladdin Knowledge Systems Ltd. (the “Company”) of our report dated 26 March 2008 with respect to the consolidated financial statements of the Company, which appears in the Company’s Annual Report on Form 20-F for the year ended 31 December 2007. /s/ Blick Rothenberg BLICK ROTHENBERG 12 York Gate Chartered AccountantsRegent's
